UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6137




In Re:   GARY LEWIS DAVIS,




                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CR-90-85-C)


Submitted:   June 27, 2005                 Decided:   August 5, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Lewis Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gary Lewis Davis petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his motion for

modification of sentence.     He seeks an order from this court

directing the district court to act.      Our review of the docket

sheet reveals that the district court denied Davis’s motion on June

9, 2005.    Accordingly, because the district court has recently

decided Davis’s case, we deny the mandamus petition as moot.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                               - 2 -